Case: 14-41358      Document: 00513438486         Page: 1    Date Filed: 03/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41358
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 24, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE ALONZO IBARRA-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1646-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jose Alonzo Ibarra-Rodriguez appeals his guilty plea conviction and
sentence for conspiracy to possess with intent to distribute 1,000 kilograms or
more of marijuana. Ibarra-Rodriguez’s valid and unconditional guilty plea
waived the non-jurisdictional constitutional challenges he raises regarding his
conviction. See United States v. Scruggs, 714 F.3d 258, 261-62 (5th Cir. 2013).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41358     Document: 00513438486      Page: 2    Date Filed: 03/24/2016


                                  No. 14-41358

      We review the district court’s application of the Sentencing Guidelines
de novo and the district court’s findings of fact for clear error. See United States
v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). A factual finding is
not clearly erroneous and should be upheld as long as it is plausible in light of
the record as a whole. Id.
      Ibarra-Rodriguez challenges the district court’s factual finding that a
2011 load of marijuana delivered to Chicago constituted relevant conduct for
purposes of calculating his offense level. See United States v. Ekanem, 555
F.3d 172, 175 (5th Cir. 2009). In light of the unrebutted evidence in the
presentence report concerning the similarities in the offenses and Ibarra-
Rodriguez’s involvement in those offenses, the district court’s finding that the
Chicago load was part of the same course of conduct or part of a common
scheme or plan as the instant offense was plausible in light of the record as a
whole. See United States v. Alaniz, 726 F.3d 586, 619 (5th Cir. 2013); United
States v. Rhine, 583 F.3d 878, 885-88 (5th Cir. 2009); U.S.S.G. § 1B1.3. As
such, the district court did not clearly err in using the marijuana involved in
the Chicago offense to calculate Ibarra-Rodriguez’s offense level. See Cisneros-
Gutierrez, 517 F.3d at 764.
      The district court’s finding that Ibarra-Rodriguez was a leader or
organizer of the offense is also a factual finding reviewed for clear error. See
United States v. Villanueva, 408 F.3d 193, 204 (5th Cir. 2005). The unrebutted
evidence in the presentence report established that Ibarra-Rodriguez
coordinated a marijuana transporting operation and exercised decision-
making authority by recruiting, directing, and paying his coconspirators, in a
conspiracy that involved more than five people. See Alaniz, 726 F.3d at 619;
U.S.S.G. § 3B1.1, comment. (n.4). Because the district court’s finding that
Ibarra-Rodriguez was a leader or organizer of the conspiracy was plausible in



                                         2
    Case: 14-41358     Document: 00513438486     Page: 3   Date Filed: 03/24/2016


                                  No. 14-41358

light of the record as a whole, the district court did not clearly err by applying
a four-level adjustment based on Ibarra-Rodriguez’s role in the offense. See
Cisneros-Gutierrez, 517 F.3d at 764.
      AFFIRMED.




                                        3